                                 Case 1:21-cv-00105-MW-GRJ Document 2 Filed 06/08/21 Page 1 of 1
.~s as      (Rev. 0G/17)                                                          CIVIL COVER SHEET
The ,IS 44 civil cover sheet and the information contained herein neither replace nor supplenient the filmg and service of pleadings or other pipers as required by law, except as
provided by Iocal rules of court. This form, approved by the .ludicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of mrtiating [he civil docket sheet. (,SiiL /NS%RU('77(JNS UN NL'r1'NAGE ~Jl~ %'H/S f~J1tM.)


4ORNIE~,INCT~a Delaware corporation, and WRIGHT MEDICAL                                                            CA~R~CR DRT~OPAEDIC CONSULTANTS, LLC, a Texas limited
 TECHNOLOGY, INC., a Delaware corporation.                                                                         liability corporation, JARED GIST, an individual, and EXACTECH,
                                                                                                                   INC., a Florida corporation
     (b~ County of Residence oFFirst Listed Plaintiff    Hennepin                      County,       MN              County of Residence of First Listed Defendant Lubbock County, Texas
                           (EXCL:% 7' IN U.S. PLA/N7/FF CASES)                                                                                    (IN U..S. PLAlN"llFFCAS6;ti ONLY)
                                                                                                                     NOTE:            IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                      THE TRACT OF LAND INVOLVED.

        C     Attorneys (l-irm Name, Address, and Telephone NvmberJ                                                    Attorneys (IjK,~o~vn)
R ERT W. PASS, CARLTON FIELDS, P.A., 215 S. MONROE
STREET, SUITE 500, TALLAHASSEE, FL 32301


11. BASIS OFJURISDICTION~P/~~oeo~i"X"m~~~i~H~~r~~n/yj                                                11L 1.1IIGL'1VJt11Y VN YK11Vl.lYAL YAl(111..7(P/acenri ';Y"iirUneeoxJorYlain~i/)
                                                                                                              (For Dircisiq~ Cases Only)                            and One Boxfi~r DefendanlJ
O I         U.S. Govei7imen~                  O 3    Federal Question                                                                  PTF DES                                     PTF       DEF
              Plaintiff                                (US. Ciavernmen~ Nn! a Parry)                    Citizen of This State          O I O I Incoiporeted or Principal Place      O 4      f~ 4
                                                                                                                                                  of Business In This State

O 2         U.S. Government                   ~ 4    Diversity                                            Citizen of Ano[her State              Q 2    O   2   Incorporated and Principal Place      ~   5    O 5
               Defendant                               (bvdicate Ci~izenship gjPar[ics in Ucm Ill)                                                                of Business In Anod~er State

                                                                                                          Citizen or Subject of a               O 3    O   3   Foreign Nation                        O 6      O G
                                                                                                            c,__..:..., r,,...,...,

~V          NATI f RR. (1R .Ci I►T ini,,,.,.,,~~ ~~r~~ n, n.,,. u„~ n„i„i                                                                              Click here fnr Nature nFSuit Cnde I~escrintions
               C - NTRACT                                                 TORTS                              rORFElTURE/PEYALTY                         BANKRUPTCI'                 OTHF,R STATUTCS
O    1 10 Insurance                            PERSONAL INJURY                PERSONAL INJURY             O 625 Drug Related Seizure              O 422 Appeal 28 USC I SR         O 375 Fnlse Claims Act
O    120 Nlaiine                             O 310 Airplane                 O 365 Personal Injury -             of PropeiTy 21 USC 881            O 423 Wididrawnl                 O 376 Qui Tam (31 USC
O    I30 Miller Act                          O 315 Aiipl2ne Product               Product Liability       O G90 Other                                   2R USC 157                        3729(x))
O    140 Negotiable Instnmient                      Liability               O 3671-lealth Care/                                                                                    O 400 State Reapportionment
O    150 Recovery of Ove~7~ayment            O 320 Assault, Libel &               Phnnnaceutical                                                    PI                             O d 10 Antitrust
           & Enforcement of.lud6ment                Slander                       Personal Injury                                                 ❑ 820 Copyrights                 O 430 Banks and Banking
O    I S I Medicare Act                      O 330 Federal Employers'             Product Liability                                               O 830 Patent                     O 450 Commerce
O    152 Recovery of Defaulted                      Liability               O 368 Asbestos Personal                                               O 835 Patent - A66revieted       O 460 Deportation
           Student Loans                     O 340 Marine                          Injury Product                                                       New Drug :application      O 470 Rlcketeer influenced and
           (Excludes Veterans)               O 345 Mnrine Product                  Liability                                                      O 840 Trademark                         Coreupt Organizations
O    153 Recovery ofOvetpayment                     Liability                PERSONAL PROPERTY                                                            A                        O 480 Consmner Credi[
           of Veteran's Benefits             O 350 Moror Vehicle            O 370 Other Fraud             O 710 Fair Labor Standards              O 861 HIA (1395ft)               O 490 Cable/S~t TV
O    IGO Stockholders' Suits                 Q 355 Nlotor Vehicle           O 371 Tn~th in Lending               Act                              O 862 Black Lung (923)           O 850 Sectuities/Conmiodities/
I~   190 Oilier Contract                           Product Liability        O 380 Other Personal          O 720 Labor/Management                  Q 863 DIWGDIW W (405(8))                 Exchange
❑    I9S COtlII"flCI PI'OCIUCI LIflIJ1IlIy   O 360 Other Personal                 PropeiTy Damage                Relations                        Q 8G4 SS1D Tide XVI              O 890 Other Statutory Actions
O 196 Franchise                                    Igjtuy                   O 385 PropeiYy DTmage         O 740 Railway Labor Act                 O 865 RSI (405(8))               O 891 A~iculturel Acts
                                             O 362 Personal Injury -              Product Liability       O 75I Family and Medical                                                 O 893 Em~ironmental Matters
                                                   Nledic~l Nlal practice                                        Leave Act                                                         O 895 Freedom of Inforntatiou
          REAL PROPERTY                          CIVIL RIGHTS                PRISONER PETITIONS           O 790 Other Labor Litigation              FEDERAL TAX SUITS                      Act
O    21 U Land Condemnation                  O 440 Other Civil Rights         HHbeas Corpus:              O 791 Employee Retirement               O 870 Taxes (U.S. Plaintiff      O 896 Arbin'ntion
O    220 Porecloswe                          O 441 Voting                   O 463 Alien Detainee                Income Security Act                     or Defendant)              O 899 Administrative Procedure
O    230 Rent Lease &Ejectment               O 442 Employment               O 510 Motions to Vacate                                               Q 871 IRS—Third PaiYy                   Act/Review or Appeal of
O    240 Torts to Land                       O 443 Housing/                       Sentence                                                              2G USC 7609                       Agency Decision
O    245 Tort Product Liabilip~                    Accommodations           O 530 General                                                                                          O 950 Constitutionality of
O    290 All Other Renl Property             ❑ 445 Amer. w/Disabilities -   O 535 Death Pen~lry                 IA'111IGRATION                                                            State Statutes
                                                   Employment                 Other:                      O 462 Naturalization Application
                                             O 446 Amer. w/Disabilities -   O 540 Mandamus &Other         O 4G5 Other Immigration
                                                   Other                    O 550 Civil Rights                  Actions
                                             ❑ 448 Education                O 555 Prison Condition
                                                                            O 560 Civil Detainee -
                                                                                  Conditions of
                                                                                  Confinement

V.      ORIGIN r~'~~~emi "X"in OneBaxOnlyJ
lei I       Original            O 2 Removed from                 O 3        Remanded from            Q 4 Reinstated or            O 5 Transferred from         O 6 Multidistrict            O 8 Multidistrict
            Proceeding              State Court                             Appellate Court              Reopened                     Another District             Litigation -                 Litigation -
                                                                                                                                      (.specify)                   Transfer                     Direct File
                                                          U.S. Civil Statute under which you are filing (Do not citej~irisdictia~ral statr~tes u~r[ess diversity):

VI. CAUSE OF ACT1ON                                                  of cause:
                                                                                          tortious interference
VIL K~(lU~J7 ~ll IlV                             LI CHECK [F THIS IS A CLASS ACTION                          U~IVIAIVll ~                                   1, titl:K YCJ 011lY 1140YY18tl404 Ill COIYlpl9111[:
     COMPLAINT:                                     UNDER RULE 23, F.tt.c~.P.                               injunctive                                      JURY DEMAND:                ~   Yes      ONo

VIII. RELATED CASES)
                                                    ~s~~ U,s~r:,~d~ns~:
              IF ANY                                                        JUDGE                                                                     DOCKET NUMBER

DATE                                                                           SIGNATURE O A TORNEY OF RE                    RD
06/08/2021
FOR OFFICE USE ONLY

     RECEIPT#                            AMOUNT                                    APPLYING [FP                                        .IUDGE                         MAG. .IUDGE
